UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-1899 Dreyfus Research Growth Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 2/28 Date of reporting period: 11/30/2011 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Research Growth Fund Inc. November 30, 2011 (Unaudited) Common Stocks98.2% Shares Value ($) Consumer Discretionary15.3% Amazon.com 59,170 a 11,377,799 Dick's Sporting Goods 85,390 3,356,681 DIRECTV, Cl. A 114,680 a 5,415,190 Express 153,050 b 3,472,705 Johnson Controls 139,130 4,379,812 Limited Brands 119,960 5,077,907 Macy's 225,930 7,304,317 Newell Rubbermaid 271,080 4,147,524 Nordstrom 83,920 3,799,898 Omnicom Group 114,380 4,937,785 Priceline.com 12,250 a 5,952,153 PVH 73,850 5,013,677 Ross Stores 50,710 4,517,754 Royal Caribbean Cruises 159,420 4,417,528 Target 78,280 4,125,356 Under Armour, Cl. A 57,910 a 4,709,820 Viacom, Cl. B 150,140 6,720,266 Consumer Staples11.7% Coca-Cola Enterprises 143,590 3,750,571 ConAgra Foods 287,000 7,249,620 Energizer Holdings 82,080 a 5,932,742 Kraft Foods, Cl. A 193,040 6,978,396 PepsiCo 220,840 14,133,760 Philip Morris International 223,000 17,001,520 Procter & Gamble 121,240 7,828,467 Whole Foods Market 65,880 4,486,428 Energy11.0% Cameron International 72,110 a 3,893,219 Chevron 70,560 7,254,979 ENSCO, ADR 118,120 6,138,696 EOG Resources 75,040 7,784,650 EQT 51,010 3,163,130 National Oilwell Varco 69,050 4,950,885 Occidental Petroleum 65,400 6,468,060 Pioneer Natural Resources 64,390 6,087,431 Schlumberger 179,080 13,490,096 Southwestern Energy 108,720 a 4,136,796 Financial2.1% Discover Financial Services 197,200 4,697,304 IntercontinentalExchange 23,940 a 2,913,977 Wells Fargo & Co. 180,780 4,674,971 Health Care11.4% Agilent Technologies 93,200 a 3,495,000 Alexion Pharmaceuticals 53,530 a 3,675,370 Allergan 58,710 4,915,201 Biogen Idec 49,690 a 5,711,865 Bristol-Myers Squibb 91,320 2,987,990 Covidien 102,450 4,666,597 Gilead Sciences 145,530 a 5,799,371 Johnson & Johnson 79,770 5,162,714 Laboratory Corp. of America Holdings 34,160 a 2,928,195 McKesson 81,870 6,656,850 Omnicare 204,950 6,683,420 Perrigo 33,390 3,268,881 Pfizer 273,850 5,496,170 Watson Pharmaceuticals 72,440 a 4,681,073 Industrial11.7% Caterpillar 172,890 16,922,473 Cooper Industries 154,850 8,598,820 Cummins 84,680 8,157,224 Danaher 188,940 9,140,917 Dover 141,091 7,755,772 Eaton 239,250 10,744,717 Precision Castparts 39,760 6,550,460 Information Technology30.2% Analog Devices 154,860 5,398,420 Apple 84,194 a 32,178,947 Broadcom, Cl. A 92,080 a 2,794,168 Citrix Systems 61,060 a 4,359,073 Cree 171,500 a,b 4,266,920 Cypress Semiconductor 174,440 a 3,326,571 Electronic Arts 256,920 a 5,957,975 EMC 320,990 a 7,385,980 F5 Networks 44,020 a 4,975,581 Google, Cl. A 34,096 a 20,436,801 Intuit 123,930 6,598,033 MasterCard, Cl. A 17,800 6,666,990 Oracle 418,970 13,134,710 Paychex 168,580 4,907,364 QUALCOMM 314,490 17,234,052 Riverbed Technology 201,520 a 5,239,520 Salesforce.com 43,300 a 5,127,586 SanDisk 136,700 a 6,740,677 Teradata 90,440 a 4,904,561 Texas Instruments 257,500 7,750,750 VMware, Cl. A 55,780 a 5,392,810 Materials4.8% Air Products & Chemicals 51,690 4,329,037 Cliffs Natural Resources 66,290 4,495,125 Eastman Chemical 108,040 4,280,545 Freeport-McMoRan Copper & Gold 178,210 7,057,116 Monsanto 102,980 7,563,881 Total Common Stocks (cost $504,221,407) Other Investment1.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $10,218,046) 10,218,046 c Investment of Cash Collateral for Securities Loaned.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,172,459) 1,172,459 c Total Investments (cost $515,611,912) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At November 30, 2011, the value of the fund's securities on loan was $1,185,056 and the value of the collateral held by the fund was $1,172,459. c Investment in affiliated money market mutual fund. At November 30, 2011, the aggregate cost of investment securities for income tax purposes was $515,611,912. Net unrealized appreciation on investments was $64,022,736 of which $73,290,774 related to appreciated investment securities and $9,268,038 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Information Technology 30.2 Consumer Discretionary 15.3 Industrial 11.7 Consumer Staples 11.7 Health Care 11.4 Energy 11.0 Materials 4.8 Financial 2.1 Money Market Investments 2.0 † Based on net assets. The following is a summary of the inputs used as of November 30, 2011 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 562,105,447 - - Equity Securities - Foreign+ 6,138,696 - - Mutual Funds 11,390,505 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1unadjusted quoted prices in active markets for identical investments. Level 2other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the funds investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Research Growth Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 17, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 17, 2012 By: /s/ James Windels James Windels Treasurer Date: January 17, 2012 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
